 



Exhibit 10.2
MAKO Surgical Corp.
Summary of 2007 — 2008 Metrics Scorecard Cash Bonus Plan
In August, 2007, based on recommendations of the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of MAKO Surgical Corp. (the
“Company”), the Board adopted the 2007 — 2008 Metrics Scorecard Cash Bonus Plan
(the “Cash Bonus Plan”). Pursuant to the Cash Bonus Plan, management level
employees, including the Company’s executive officers, may be compensated in the
form of a cash bonus with respect to performance in 2007 and 2008.
The Cash Bonus Plan is designed to encourage teamwork and collaboration among
employees, including the Company’s named executive officers, and to reward them
for achieving financial and operating goals that are key to the success of the
Company’s business. Moreover, the Board believes that a cash bonus plan that
primarily measures achievement of Company-wide performance targets is the
appropriate mechanism for rewarding and motivating management, including the
named executive officers, because each of these executives is responsible for,
among other things, strategic, operational and financial objectives that cannot
always be measured on an individual basis.
The Cash Bonus Plan provides that upon the Company’s achievement of specified
measurable performance goals established by the Committee, each management level
employee, including named executive officers, will be paid a cash performance
bonus amount. The amount of this bonus will be based on a percentage of the
Metrics Scorecard Percentage achieved by the Company. In connection with this
determination, there is a minimum and maximum Cash Bonus Plan percentage that
governs any potential award. The Metrics Scorecard Percentage represents the
percentage of pre-defined goals achieved by the Company as of the end of each
year. The Committee establishes a baseline target and stretch levels for
achievement of each of these goals by the Company. The determination of whether
and to what extent employees who are eligible to participate in the Cash Bonus
Plan have achieved these goals is made by the Committee in its discretion.

 

